Title: Pennsylvania Assembly Committee: Report on the Western Bounds, 7 March 1754
From: Pennsylvania Assembly Committee
To: 


French military occupation of the upper Ohio Valley, which had threatened for several years, became a reality in 1753. By August French troops had built forts at Presqu’Isle (now Erie, Pa.) on the shore of Lake Erie and at Rivière aux Boeufs (French Creek), a tributary of the Allegheny, about fifteen miles south, near the site of the present town of Waterford. These steps were preliminary to an advance down the Allegheny to the Ohio itself, planned for the next year. On August 28 the Earl of Holderness, secretary of state, who was aware of earlier French moves, addressed a circular letter to several colonial governors directing them to warn off any foreign subjects encroaching on his Majesty’s lands. If they should persist, the governors were “to repel Force by Force,” but were forbidden “to make use of the armed Force, under your Direction, excepting within the undoubted limits of his Majesty’s Dominions.” Furthermore, Holderness directed the governors to correspond with each other and, in case of hostile attempts, to summon their assemblies and arrange for mutual assistance.
Armed with such instructions, Governor Dinwiddie of Virginia sent Major George Washington to warn the French at Fort Le Boeuf to withdraw from lands “so notoriously known to be the property of the Crown of Great Britain.” Washington delivered the message to the commander and returned to Virginia in January 1754 with the French refusal to comply. Dinwiddie summoned the Virginia House of Burgesses and called on the governors of other colonies, including Pennsylvania, for help. Governor Hamilton laid the situation before the Assembly, February 14, in a long message, with a copy of the Holderness letter and other documents, and asked the representatives to grant supplies quickly so that Pennsylvania forces might join those of Virginia early in March.
After long discussion the Quaker-dominated Assembly, seizing upon the phraseology of the Holderness letter, declared, February 27, that it would be “highly presumptuous in us to pretend to judge of the undoubted Limits of his Majesty’s Dominions,” within which alone they were permitted to “act as Principals.” This response led to several exchanges between the governor and the House on the question of whether the French advances were in fact within the boundaries of Pennsylvania. Hamilton supplied such evidence as he and the Council had collected.
The question was indeed a difficult one. The royal charter of 1681 had granted to William Penn a tract of land running west from the Delaware River for five degrees of longitude. But, with the exception of a temporary line on the Delaware–Maryland boundary running for only about half the prescribed distance, the bounds had never been surveyed. No one, therefore, could say with certainty just where the western limits of Pennsylvania would fall. On March 6 the Assembly appointed a committee of seven, including Franklin, to consider the papers on the subject sent down by the governor and to report the next morning.
 
[March 7, 1754]
Having carefully considered the several Testimonies, Computations, Maps and Draughts, laid before us, relating to the Western Bounds of this Province, we do report,
That it appears to your Committee, by the Testimony of Richard Peters, Secretary of this Province, and Nicholas Scull, Surveyor-General, that the Temporary Line was run in 1739, by B. Eastburn, then Surveyor-General, and other Surveyors, on Oath, to the Kittochtinny Hills, about three Miles West from Philip David’s Plantation, extending West from Philadelphia (as measured on the Surface) 144 Miles.
And that the said Richard Peters, Esq; doth aver, that he hath travelled from Aucquick to Philip David’s, and made diligent Observations and Enquiry, and that to the best of his Knowledge and Belief, the Place called The Three Springs, is rather Eastward of the Meridian of the End of the Temporary Line, and thirty Miles Northward of the End of said Line.

And that the several computed travelling Distances from the Three Springs to Ohio, laid before the Committee, are as follows, viz.
Miles.


Hugh Crawford, and Andrew Montour, on their Examination before the Governor, April 10, 1752, make the said Road, through Franks-town to the Ohio,
}
  150


  William West, who travelled thither in 1752, makes the Road from the Three Springs, through Rays-town to Shanopins-town, on Ohio,
  }
  145


  John Harris, who travelled thither in 1753, makes the Rays-town Road, to Shanopins, from said Springs,
  }
  148


  And the Franks-town Road from Ditto,

  151


  John Pattin, just returned, makes the Rays-town Road from Ditto,

  140


  Which Computations, nearly agreeing, do, at a Medium, make about

  147


  To which, the Length of the Temporary Line,

  144


being added, make
  
  291


  That by the Certificate of Theophilus Grew, and Nicholas Scull, Mathematicians, a Degree of Longitude, in Lat. 40, is Fifty-three Statute Miles, accounting Sixty-nine Miles and a Half to a Degree of the Equinoctial; and if so, the Extent of this Province, East and West, in that Latitude, should be but
  }
265


Which is short of the above Sum,
Miles
26


That all the several Accounts, which speak of the Course of the Road, do agree, that it is very winding and crooked in many   Places, to avoid Creeks and Swamps, and very uneven as it passes through a mountainous Country; and Pattin’s Map of the Road, laid before us, makes it in a straight Line from the Three Springs to Shanopins, but Eighty-three Miles; which Map, however, we do not understand to have been made from actual Mensurations; but by taking the Course from one known Mountain to another with a Compass, and computing the Distance by the common Methods of Estimation used by Travellers on Horse-back.
Andrew Montour and John Pattin say, that the Road is very crooked, and that having, by the Governor’s Directions (to said Pattin) observed the Courses and Distances with all the Exactness in their Power, it cannot, in their Judgment, on a straight Line, exceed Eighty-five Miles.
By which Estimation Sixty-two of the travelled Miles are lost in the Crooks between the Three Springs and Shanopins.
William West saith likewise, that the Road is very crooked, and that in several Places travelling many Miles produces but a few Miles Westing; particularly between the Shawana Cabins and Kekinnypalins, computed near thirty Miles, he thinks would not make more than ten Miles Westing.

William West farther saith, That an Observation was made of the Latitude of Shanopins Town by Colonel Fry, who found it to be in 40. 26. which is about Forty-one Miles North of the Temporary Line.
Upon the Premises, your Committee would observe,
1. That the computed Miles are, as estimated by Travellers, who judge only from the Time taken up in Travelling, and have never been measured; and that the Miles so computed on the Road from the Three Springs to Shanopins, added to the measured Length of the Temporary Line, make Twenty-six Miles more than the Mathematicians say there are in five Degrees of Longitude at Lat. 40.
2. That the Temporary Line was measured on the Surface of the Earth, up Hills and down Valleys, and therefore, an horizontal Line of one Hundred and Forty-four Miles must extend farther Westward; but how much, your Committee cannot take upon them to say.
3. That the travelled Line from the Three Springs to Shanopins is not only up Hill and down, through a more mountainous Country, but is agreed by all to deviate much from a straight Line to the Right and Left; and therefore, when drawn out to a horizontal Line, must extend yet farther Westward, in Proportion, than the Temporary Line.
Whether these Irregularities of both Lines, taken all together, will not exceed the Difference of Twenty-six Miles, must be submitted to the Judgment of the House.
And if, upon the Whole, Shanopins-town be judged within the Limits of the Royal Grant to our Proprietary, Weningo, which by the Testimony of Andrew Montour, lies N. E. of Shanopins, and North of Lawrel-hill, must be deemed more so; since the Distance from Lawrel-hill, on a straight Line to Shanopins, does not by his, and Pattin’s Account, exceed Thirty-four Miles.
And accordingly we find that the French Map, by M. Bellin, lays down the whole Riviere au Beuff (which runs into Ohio at Weningo) and on which the French Forts are built, but about four Degrees of Longitude West from Philadelphia.
All which is humbly submitted to the Correction of the House, this seventh Day of March, 1754, by



Joseph Fox,
Peter Worall,


Benjamin Franklin,
Joseph Armstrong,


Mahlon Kirkbride,
Moses Starr.


George Ashbridge,




